      Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 1 of 12




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                             : CIVIL ACTION NO. 3:18-CV-425
              Plaintiff,                     : (JUDGE MARIANI)

              v.

POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

              Defendants.

                                  MEMORANDUM OPINION

       Here the Court considers the Motion in Limine of Defendant, Pocono Mountain

Regional Police Officers Association ("Association") (Doc. 69). With the motion, Defendant

Association requests that the Court preclude Plaintiff from introducing any testimony or

evidence concerning any damages as they pertain to the Association's alleged violation of

the duty of fair representation because Plaintiffs remedy here is limited solely to nunc pro

tune arbitration . (Doc. 69 at 3-4.) For the reasons discussed below, the Court will deny

Defendant Association's motion.

                                       I.   BACKGROUND


       On December 28, 2018, Plaintiff filed the above-captioned action after he was

terminated from his position as a police officer with the Pocono Mountain Regional Police

Commission ("PMRPC"). (Doc. 1.) As set out in the Statement of Undisputed Material

Facts contained in the Court's Memorandum Opinion addressing the Pocono Mountain
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 2 of 12




Regional Police Commission's Motion for Summary Judgment (Doc. 34), Plaintiff injured his

right hip, right knee, and right hand in a prisoner take down incident in July 2016 and was

unable to work until November 1, 2016. (Doc. 50 at 2-3. 1) On August 5, 2016, PMRPC and

its workers' compensation insurance carrier issued a Notice of Temporary Compensation

Payable. Plaintiff was paid workers' compensation benefits. On October 20, 2016, Plaintiff

was provided clearance by Mountain View Orthopedics to return to work on November 1,

2016. Plaintiff was released to full duty by his orthopedic physician.

       Upon his return to work, Plaintiff had to update his weapons qualification.

Sergeant David Poluszny, the Department's Firearms Instructor, was present for Plaintiffs

November 2016 weapons qualification efforts and was aware that Plaintiff was qualifying in

November 2016 because he had been returned to work on November 1, 2016.

       Plaintiff was told by Sergeant Poluszny that he failed two weapons qualification

attempts on November 2, 2016, and that he failed on November 3, 2016. Plaintiff was not

told his scores. After Chief Wagner was notified that Plaintiff failed the weapons

qualifications, Plaintiff was placed on light duty. Chief Wagner's Record of Employee

Conference dated November 4, 2016, does not state that Plaintiff failed the test for not

attaining an 80% score (240) on his weapons qualification. Plaintiff testified that Chief




       1 Additionalbackground information is taken from the Summary Judgment Memorandum Opinion's
Statement of Undisputed Material Facts (Doc. 50 at 2-1 1) unless otherwise cited in the text.
                                                2
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 3 of 12




Wagner told him he would have to obtain outside training by the National Rifle Association

at his own expense.

       Plaintiff was put on desk duty from November 7, 2016, to November 11, 2016, and

then returned to the range for a qualification attempt with Sergeant Posluszny. Plaintiff was

told he had failed again and had scored 236. Plaintiff said he only needed a 225 (75%), but

Sergeant Posluszny told him he needed a 240 (80%). Plaintiff testified that he has never

seen any document at the PMRPD that indicates a minimum pass/fail test score is 225, the

MPOETC standard.

       Plaintiff was removed from duty on November 16, 2016, by Chief Wagner on the

alleged basis that he did not pass his weapons qualification pursuant to Policy 6-3

(Weapons Qualification), Subsection (lll)(E)(5). An executive session of the Commission

was held on the same day. Chief Wagner's letter states that "the outcome of the meeting

was that we are bound by policy as set." (Doc. at 5 (quoting Plaintiffs Counter-Statement

of Material Facts ("PCSMF") Doc. 41   ~   19).) The only written policy set by the Commission

was under PMRPC Policy 6-3 (Pl.'s Ex. #10 (Doc. 43-10)) and PMRPC Policy 5-1 (Pl.'s Ex

#5 (Doc. 43-5)). The department's alleged unwritten policy of a 240 passing score, which

differed from MPOETC standard of 225, was not a written a policy of the Commission at the

relevant time. The Commission required Plaintiff to successfully qualify within thirty (30)

days after having received remedial firearms training from an outside source. Chief

Wagner's letter to Plaintiff dated November 16, 2016, relieving him of duty for allegedly


                                                3
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 4 of 12




failing his weapons qualification test does not state that Plaintiff failed the test for not

attaining an 80% score on his weapons qualification. Chief Wagner testified that being

relieved of duty means Plaintiff was on unpaid status and was not to report to work.

       Plaintiff returned to his doctor on November 17, 2016, and was taken out of work

again . He provided the work restriction to Chief Wagner who admitted that he would have

been aware that the Plaintiff was placed back on full restrictions the day after November 16,

2016, by his doctor for acquired trigger finger. Chief Wagner testified that he did not recall

any discussions with Plaintiff as to how he would undergo remedial firearms training with in

30 days based on his medical restrictions specifically for his right hand, and he stated there

was no policy for such a scenario.

       Plaintiffs counsel sent a letter to the PMRPD dated November 23, 2016, enclosing a

copy of a Petition for Penalties filed with the Pennsylvania Department of Labor & Industry,

Bureau of Workers' Compensation filed on November 23, 2016, alleging that Defendant

refused to pay benefits to the Claimant and instead informed him that his claim was denied.

       A Loudermill Hearing was held on November 23, 2016. Defendant's Loudermill

Hearing Notice to Plaintiff notified him that the issues to be addressed were: (1) Policy 6-3

Weapons Qualification, and (2) Failure to qualify with your primary service handgun on

11/1/16, 11/2/16, 11/3/16 and 11/11/16.

       Plaintiff was terminated on December 26, 2016, although he had been out of work

due to his work injury from November 17, 2016, through his date of termination. He was


                                                 4
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 5 of 12




fifty-eight (58) years old at the time and had twenty-three (23) years of continuous

employment and service with the PMRPC. Sergeant Poluszny testified that it was the first

time a police officer did not qualify and was terminated. (PCSMF Doc. 41     ~   34; DAPCSMF

Doc. 49 ~ 34.)

       At the time of his termination, Plaintiff was less than two years from his retirement

eligibility for being over 50 years of age and having 25 years of service. As such, he would

have been entitled to Pension Benefits due to his age being over 50 and having attained 25

years of service. Plaintiff would also have been entitled to Post-Retirement Health Care at

50% premium.

       On January 4, 2017, an Order was issued by the Honorable Alan Harris, Workers'

Compensation Judge, stating the following: "AND NOW, following a hearing which took

place on December 28, 2016, and upon finding that Claimant's benefits were suspended in

violation of law, it is ordered that Claimant's benefits be reinstated as of October 12, 2016."

(PCSMF Doc. 41    ~   29; Doc. 49 DAPCSMF ~ 29.)

       The Association is the exclusive collective bargaining representative of the

Commission Police Officers. (Doc. 6 ~ 55.) Plaintiff was a member of the Association at all

relevant times. (Doc. 1 ~ 56.) According to Plaintiff, he requested that the Association

grieve his termination from employment, the Association failed to file any grievance or

request for arbitration on Plaintiffs behalf, and the Association failed and/or refused to




                                               5
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 6 of 12




respond to Plaintiff's request to grieve his termination. (Doc. 1 ffll 57-59. 2) Plaintiffs

Complaint alleges the following:

        61. It is belief [sic] and averred that the Association and its representatives
        harbored animosity towards the Plaintiff, who was known to be disliked by Chief
        Wagner due to Plaintiff's age and injuries sustained while working , that
        manifested itself as a material factor in the handling, or lack or refusal to handle,
        his grievance.

        62. It is believed and therefore averred that the Association failed to hold a
        vote on whether to arbitrate the Plaintiffs termination so as to remain in the
        good graces of Chief Wagner, the Department and Commission.

        63. The Association has failed to properly investigate the circumstances
        underlying the Plaintiffs termination and has not taken any steps to make an
        informed decision on whether to arbitrate the Plaintiff's grievance.

        64. The Associations actions and inactions exceed mere negligence or poor
        judgment.

        65. By its aforementioned actions and inactions, the Association discriminated
        against the Plaintiff.

        66. By its aforementioned actions and inactions, the Association has breached
        its duty of fair representation to the Plaintiff.

        67. For these reasons , the Defendant must be compelled to arbitrate the
        grievance regarding the Plaintiff's termination.

(Doc.1 at 11-12.3)




        2 Defendant   Association disagrees with these statements. (Doc. 6   ,m 57-59.)   Defendant
Association did not file any dispositive motions.

        3 Defendant Association either denies these allegations or considers them conclusions of law to
which no responsive pleading is required. (Doc. 6 ~~ 61-67.)
                                                    6
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 7 of 12




       Plaintiffs requested relief includes the following: compelling the Association and

PMRPC to arbitrate Plaintiffs termination; providing Plaintiff with legal representation at the

Association's expense to represent him in the arbitration proceeding; award Plaintiff

compensatory damages against the Association in excess of $50,000; and award Plaintiff

punitive damages based on its intentional actions in excess of $50,000. (Id. at 12.)

       In the Court's March 23, 2020, Memorandum Opinion (Doc. 50), the Court granted

summary judgment on Plaintiffs wrongful discharge claim and denied summary judgment

on his Age Discrimination in Employment Act claim. (Doc. 50 at 27.) Therefore, two claims

remain-Count I Age Discrimination in Employment Act claim against the Pocono Mountain

Regional Police Commission and Count Ill Breach of Duty of Fair Representation claim

against Pocono Regional Police Officer's Association which was not the subject of a

summary judgment motion. (Doc. 1 ,r,r 31-43, 54-67.)

       Trial is set to commence on September 20, 2021. (Doc. 97.) The parties have filed

numerous motions in limine (Docs. 57, 61, 63, 65, 67, 69), including Defendant

Association 's motion at issue here, which are all ripe for disposition.

                                    II. STANDARD OF REVIEW

       "The purpose of a motion in limine is to allow the trial court to rule in advance of trial

on the admissibility and relevance of certain forecasted evidence." United States v.

Tartaglione , 228 F. Supp. 3d 402,406 (E.D. Pa. 2017). A court may exercise its discretion

to rule in limine on evidentiary issues "in appropriate cases." In re Japanese Elec. Prods.


                                                7
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 8 of 12




Antitrust Litig. , 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.

Matsushita E/ec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed .

2d 538 (1986). Nevertheless, a "trial court shoald exclude evidence on a motion in limine

only when the evidence is clearly inadmissible on all potential grounds." Tartaglione, 228 F.

Supp. 3d at 406. "[l]n limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of a trial." Ohler v. United States, 529 U.S. 753,

758 n.3, 120 S. Ct. 1851 , 146 L. Ed. 2d 826 (2000). The Supreme Court has long

recognized that "[a] reviewing court is handicapped in an effort to rule on subtle evidentiary

questions outside a factual context." Luce v. United States, 469 U.S. 38, 41 (1984). Thus,

a district court's ruling on a motion in limine "is subject to change when the case unfolds."

Id. While this is particularly so if the actual testimony at trial differs from what was

anticipated in a party's motion in limine, but "even if nothing unexpected happens at trial , the

district judge is free, in the exercise of sound judicial discretion, to alter a previous in

limine ruling." Id. at 41-42.

       Further, while motions in limine may serve as a useful pretrial tool that enables more

in-depth briefing than would be available at trial, a court may defer ruling on such motions "if

the context of trial would provide clarity." Frintner v. TruePosition, 892 F. Supp. 2d 699, 707

(E.D. Pa. 2012) . Indeed, "motions in limine often present issues for which final decision is

best reserved for a specific trial situation." Walden v. Georgia-Pacific Corp. , 126 F.3d 506,

518 n.10 (3d Cir. 1997). Thus, certain motions, "especially ones that encompass broad


                                                 8
       Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 9 of 12




classes of evidence, should generally be deferred until trial to allow for the resolution of

questions of foundation , relevancy, and potential prejudice in proper context. " Leonard v.

Stemtech Health Scis. , Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013). Moreover, "pretrial

Rule 403 exclusions should rarely be granted . . . . [A] court cannot fairly ascertain the

potential relevance of evidence for Rule 403 purposes until it has a full record relevant to

the putatively objectionable evidence." In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859

(3d Cir. 1990) (emphasis in original) .

                                          Ill. ANALYSIS

        As set out above, with this motion Defendant Association requests that the Court

preclude Plaintiff from introducing any testimony or evidence concerning any damages as

they pertain to the Association's alleged violation of the duty of fair representation because

Plaintiffs remedy here is limited solely to nunc pro tune arbitration. (Doc. 69 at 3-4.)

Defendant Association first asserts that because Plaintiff is a public sector employee his

duty of fair representation ("DFR") claim is governed by state law. (Doc. 70 at 2.)

Defendant Association further asserts that, "[i]n Pennsylvania, the sole remedy available to

Plaintiff for an alleged breach of DFR is an order requiring that the grievance be processed

to arbitration nunc pro tune." (Id. at 3 (citing Martinov. Transport Workers Union Local 234,

480 A.2d 242 (Pa. 1984)).) Plaintiff does not refute Defendant Association 's position that

his DFR claim is governed by state law but disagrees with the proposition that the only

remedy available under state law is an order requiring that the grievance be processed to


                                                9
      Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 10 of 12




arbitration nunc pro tune. (Doc. 82 at 1-2 (citing Plouffe v. Gambone, Civ. A. No. 11-6390,

2012 WL 2343381 (E.D. Pa. June 20, 2012)).)

       In Martino, the Supreme Court of Pennsylvania held that

       before a court in equity may entertain a complaint seeking to order arbitration,
       the complainant must prove that the union acted in bad faith towards its
       member. Once it has been determined that the union breached its duty of fair
       representation, the Court of Common Pleas sitting in equity many order the
       completion of the arbitration procedure and, in cases governed by state labor
       law its power is limited to that remedy. The only matter before the arbitrator
       would be to determine whether or not the complainant was wrongfully
       discharged and to apportion damages for backpay in a manner consistent with
       this opinion, if the arbitrator concludes backpay is warranted. Under this
       procedure, a wrongfully discharged employee receives precisely the treatment
       all the employees in the unit are entitled to under the collective bargaining
       agreement.

480 A.2d at 252.

       The Commonwealth Court of Pennsylvania considered a police officer's claim

against his union for the duty of the breach of fair representation where the trial court had

       granted summary judgment on the ground that [the Pennsylvania] Supreme
       Court's decisions in Martino v. Transport Workers ' Union of Philadelphia, Local
       234, 505 Pa. 391 , 480 A.2d 242 (1984), and Ziccardi v. Commonwealth, 500
       Pa. 326, 456 A.2d 979 (1982) , bar a public employee from suing his employer
       for breach of a labor contract and limit his remedy against his union to nunc pro
       tune grievance arbitration, absent proof of conspiracy or collusion between the
       employer and the union or active participation by the employer in the union's
       breach of its duty of fair representation.

Garzella v. Borough of Dunmore, 62 A.3d 486, 489 (Pa. Commw. Ct. 2013). Because there

was no evidence that the employer and the union conspired or colluded to deny the

employee's rights under the Act 111 Contract or that the employer participated in the


                                               10
      Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 11 of 12




union's breach of its duty of fair representation, Garzel/a affirmed the trial court's grant of

summary judgment. Id.

       As to the plaintiffs claim against his union, the Commonwealth Court reasoned as

follows:

       While a public employee may sue his union for breach of its duty of fair
       representation, unless the employee proves active participation by the
       employer in the union's bad faith, or conspiracy or collusion between the
       employer and union, the employee's only remedy against the union is an order
       for nunc pro tune arbitration of his grievance. Martino, 505 Pa. at 408-10, 480
       A.2d at 251-52; Runski [v. American Federation of State, County and
       Municipal Employees Local 2500, 598 A.2d 347, 350 (Pa. Commw. Ct.
       1991)]; Reisinger [v. Department of Corrections, 568 A.2d 1357, 1360 (Pa.
       Commw. Ct. 1990)]. Absent a showing of active participation, conspiracy or
       collusion by the employer, the court may determine whether the union
       breached its duty of fair representation and "order the completion of the
       arbitration procedure," but "in cases governed by state labor law its power is
       limited to that remedy." Martino, 505 Pa. at 409-10, 480 A.2d at 252.

Garzella, 62 A.3d at 494. Thus, the issue for the Commonwealth Court to decide was

whether the plaintiff showed by specific facts that the employer actively participated in the

union's refusal to file his grievance or that the employer and the union had colluded or

conspired with respect to the employer's allegedly wrongful action or the union's refusal to

file the grievance. Id.

       Defendant Association recognizes these exceptions to the general rule (Doc. 70 at 3

n.1) and states that "Plaintiff has established no facts to support any of the required

participation or conspiracy." (Id.) Insofar as Defendant Association suggests that the Court

should preclude Plaintiff from eliciting evidence at trial which could give rise to a remedy


                                                11
     Case 3:18-cv-00425-RDM Document 111 Filed 08/17/21 Page 12 of 12




against Defendant Association beyond a nunc pro tune order for arbitration of his grievance,

the Court finds that the conclusory statement regarding "facts established" (Doc. 70 at 3 n.1)

is insufficient to support preclusion of evidence on the issue at trial. Further, the testimony

and evidence presented at trial will provide a basis to rule on whether Plaintiff should be

allowed to offer or adduce testimony or evidence regarding damages associated with his

DFR claim beyond an order for nunc pro tune arbitration. 4

                                                IV. CONCLUSION

         For the reasons discussed above, the Court will deny the Motion in Limine of

Defendant, Pocono Mountain Regional Police Officers Association ("Association") (Doc. 69).

Nothing in this Memorandum Opinion should be construed or understood to mean that

Defendant Association may not invoke Federal Rule of Civil Procedure 50(a) to assert the

claim that Plaintiff has failed to show active participation, conspiracy, or collusion by

Defendant PMRPC in the Union's putative breach of the duty of fair representation for the

purpose of showing that he is entitled to damages. A separate Order is filed simultaneously

with this Memorandum Opinion.




                                                               Robert D. Madan
                                                               United States District Judge


        4  In so finding , the Court rejects Plaintiff's reliance on Plouffe to the extent that he cites the case for
the proposition that damages beyond an order for nunc pro tune arbitration are available absent a showing
of active participation, conspiracy, or collusion by the employer (see Doc. 82 at 2-4) as such a proposition
is not supported by Pennsylvania law cited in the text which governs this case.
                                                         12
